DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on October 14, 2022.
Claims 1-19 are pending.
Claims 1, 3, 11, 16 and 19 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saff et al. (US 2015/0199185) in view of Kapoor (US 2013/0290334).

With respect to Claim 1, Saff et al. disclose:
communicably connecting a first server system with a second server system (see Figure 3; program code development server (first server system) is communicably connected to program code file repository (second server system), Paragraph 28) the first server system including a cloud server operating one or more cloud-based software services, (program code development service may provide services relating to automatic code generation, code editing, code analysis, error detection and correction, debugging, code building, deployment, execution, searching, review, testing, version control, etc., Paragraph 24, lines 1-10) the second server system operated by an organization (program code file repository maintained by users/administrators/business (organization), Paragraph 26) and including a document management service that includes a storage and retrieval system for a plurality of document objects; (code is stored and retrieved from the program code file repository, Paragraph 29)
receiving, at the first server system, a first incoming client communication from a client system operated by a first user of the organization and communicably connected with the first server system through a client application; (user employing a browser (client application) on a user device (client system) accesses cloud-based collaborative software development service and program code development service (first server system) to create/edit a program file (first incoming client communication), Paragraphs 28 and 29)
responsive to the first incoming client communication communicating to the second server system a first outgoing server communication comprising a first identifier of at least one object maintained by the document management service, the at least one object comprising less than all of a document formed in part by the at least one object; (cloud-based collaborative software development service retrieves the program code from the repository (first outgoing server communication) requested and displays it to a user, Paragraph 29, lines 1-11; the display may represent all or a portion of the program code (less than all of a document), Paragraph 29, lines 1-11)
receiving at the first server system and from the second server system, a first incoming server communication including content of the at least one object; (program code development service (first server) retrieves/receives the program code (first incoming server communication) from the repository (second server system) requested from the user and displays it to the user, Paragraph 29, lines 1-11;
communicating by the first server system to the client system, a first outgoing client communication including the content of the at least one object; (program code development service retrieves the program code from the repository requested from the user and displays it to the user (first outgoing client communication), Paragraph 29, lines 1-11;
receiving at the first server system from the client system, a second incoming client communication including varied content, the varied content comprising the content of the at least one object with one or more variations or additions; (a user edits using the browser on the client device (client system) and requests to save the program code (varied content) (second incoming client communication) file through the program code development service(first server system), Paragraph 29, lines 16-18)
and communicating from the first server system to the second server system, a second outgoing server communication including the varied content and the first identifier. (updated program code file is stored in the program code file repository (second outgoing server communication), Paragraph 29, lines 16-18)
Saff et al. do not explicitly disclose:
the second server system including one or more on-premise servers
However, Kapoor discloses:
the second server system including one or more on-premise servers (important/critical files may be stored at an on-premise repository, Paragraph 13, lines 19-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kapoor into the teaching of Saff et al.to include the second server system including one or more on-premise servers in order to enable greater efficiency in the storage, searching and retrieval of data while using disparate repositories which can result in the ability to maintain a high level of security on certain data while lowering costs associated with storing other data. (Kapoor, Paragraph 13, lines 13-22)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Saff et al. further disclose:
	wherein the first incoming client communication is part of functionality provided by the one or more software services provided to the client system by the first server system. (user employing a browser on a user device accesses cloud-based collaborative software development service and program code development service to create/edit a program file (functionality provided by the one or more software services), Paragraphs 28 and 29)

	With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Saff et al. further disclose:
	further comprising determining that the first user is associated with the second server system, based on credentials provided by the first user and a user account of the one or more software services, wherein communicating to the second server system the second outgoing server communication is dependent on the determination. (a user may be required to log into a respective user account to utilize the services of the cloud-based collaborative software development service and/or authenticate his or her identity by entering a user name and password before being able to access his or her user account and program code associated with the account, Paragraphs 19 and 27, lines 8-13 and 7-12)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Saff et al. further disclose:
wherein the document management service maintains a software code repository and the content of the at least one object is software code. (see Figure 3; program code file repository that contains program code file (at least one object is software code))

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Saff et al. further disclose:
wherein the varied content comprises an addition, the addition including metadata indicating an action to be performed by the document management service. (when the user edits and saves program code file (varied content comprises an addition), the updated program code file is stored in program code file repository (metadata indicating an action (update/store) to be performed), Paragraph 29)

With respect to Claim 11, Saff et al. disclose:
causing, by a first server system having a cloud server, provision of a cloud-based software service to a user of a client system in communication with the first server system, (user employs a browser to perform a program code development service (first server/cloud-based software service) such as automatic code generation, code editing, code analysis, error detection and correction, debugging, code building, deployment, execution, searching, review, testing, version control, etc., Paragraph 24, lines 1-10) wherein the provision of the cloud-based software service comprises causing the display, at a user interface the client system, a first screen display including a first region displaying information maintained by the first server system for the cloud-based software service (browser (user interface) displays a toolbar which may display various available options and/or functions available to the user (information maintained by the first server system), Paragraph 29, lines 13-15) and a second region displaying a document part received by the first server system from a second server system, (transmits data causing user device to display a representation of all or a portion of the program code on a web-page received from the program code file repository (second server system), Paragraph 29, lines 1-11), the second server system operated by an organization (program code file repository maintained by users/administrators/business (organization), Paragraph 26) for maintaining a document management service; (code is stored and retrieved from the program code file repository, Paragraph 29)
receiving, by the first server system from the client system, a first user input indicating a variation of the document part displayed in the second region and causing the client system to display an updated document part including the variation; (a user edits the program code in the browser(variation), Paragraph 29)
and receiving, by the first server system from the client system, a second user input different from the first user input, and in response communicating, by the first server system to the second server system the updated document part. (a user saves/stores (second user input) which causes the updated program code file to be stored in program code file repository, Paragraph 29, lines 16-18)
Saff et al. do not explicitly disclose:
the second server system including one or more on-premise servers
However, Kapoor discloses:
the second server system including one or more on-premise servers (important/critical files may be stored at an on-premise repository, Paragraph 13, lines 19-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kapoor into the teaching of Saff et al.to include the second server system including one or more on-premise servers in order to enable greater efficiency in the storage, searching and retrieval of data while using disparate repositories which can result in the ability to maintain a high level of security on certain data while lowering costs associated with storing other data. (Kapoor, Paragraph 13, lines 13-22)

With respect to Claim 12, all the limitations of Claim 11 have been addressed above; and Saff et al. further disclose:
wherein the first region and the second region are concurrently displayed in the first screen display. (see Figure 4; first and second region displayed on the same (first) screen)

With respect to Claim 16, Saff et al. disclose:
a first server system including a cloud server operating one or more cloud-based software services, the first server system having one or more communication interfaces, one or more processing units and at least one non-transient computer-readable storage medium storing sequences of instructions which, when executed by the one or more processing units, configure the one or more processing units to provide a cloud-based software service to a user operating a client system (see Figure 1; program code development service (first server/cloud server) may offer common software development functions such as automatic code generation, code editing, code analysis, error detection and correction, debugging, code building, deployment, execution, searching, review, testing, version control, etc., to multiple users, Paragraph 19, lines 4-18) and to send and receive communications to and from a second server system; (see Figure 3; program code development server (first server system) is communicably connected to program code file repository (second server system), Paragraph 28)
the second server system communicably coupled to the first server system, (see Figure 3; program code development server (first server system) is communicably connected to program code file repository (second server system), Paragraph 28) the second sever system operated by an organization (program code file repository maintained by users/administrators/business (organization), Paragraph 26) and maintaining a code repository comprising a plurality of distinct code objects, (code is stored and retrieved from the program code file repository (second server system), Paragraph 29) wherein the communications comprise:
a first communication to the second server system comprising at least one identifier of a code object in the code repository; (cloud-based collaborative software development service retrieves the program code from the repository requested (first communication), Paragraph 29, lines 1-11)
and then a second communication from the second server system comprising the code object identified by the at least one identifier; (cloud-based collaborative software development service retrieves the program code from the repository requested and displays it to a user (second communication), Paragraph 29, lines 1-11; there must be some sort of identifier used to track and retrieve the correct program code)
and a third communication to the second server system comprising a varied code object and the at least one identifier of the code object; (a user saves/stores (third communication) which causes the updated program code file to be stored in program code file repository using an identifier, Paragraph 29, lines 16-18)
wherein the cloud-based software service comprises causing display of the code object at the client system and providing the user with an interface for varying the code object and creating the varied code object. (user employing a browser on a user device accesses cloud-based collaborative software development service and program code development service to create/edit a program file (varied code object), Paragraphs 28 and 29)
Saff et al. do not explicitly disclose:
the second server system including one or more on-premise servers
However, Kapoor discloses:
the second server system including one or more on-premise servers (important/critical files may be stored at an on-premise repository, Paragraph 13, lines 19-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kapoor into the teaching of Saff et al.to include the second server system including one or more on-premise servers in order to enable greater efficiency in the storage, searching and retrieval of data while using disparate repositories which can result in the ability to maintain a high level of security on certain data while lowering costs associated with storing other data. (Kapoor, Paragraph 13, lines 13-22)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saff et al. (US 2015/0199185) in view of Kapoor (US 2013/0290334) and in further view of Balachandran (US 2014/0196010).

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Saff et al. and Kapoor do not disclose:
providing one or more software services comprises providing a service managing a plurality of tasks, including a first task and a second task different to the first task; 
the first task is associated with the first identifier and the second task is associated with a second identifier that identifies to the document management service one or more different objects maintained by the document management service to the at least one object identified by the first identifier; 
the first incoming client communication is associated with the first task and not the second task; 
and the first outgoing server communication does not include the second identifier.
However, Balachandran discloses:
providing one or more software services comprises providing a service managing a plurality of tasks, including a first task and a second task different to the first task; (code review support sub-system (service) manages the various elements of a code review process such as creating and updating of review requests and code reviewers (first/second tasks), Paragraph 24)
the first task is associated with the first identifier and the second task is associated with a second identifier that identifies to the document management service one or more different objects maintained by the document management service to the at least one object identified by the first identifier; (each review requests has a corresponding identifier to help track the reviews which is associated with a specific source code, Paragraph 24)
the first incoming client communication is associated with the first task and not the second task; (requesting a source code version (first incoming client communication) that is associated with a review request (first identifier), Paragraph 47)
and the first outgoing server communication does not include the second identifier. (retrieving a source code version (first outgoing server communication) that is associated with a review request (first identifier), Paragraph 47)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Saff et al. and Kapoor to include providing one or more software services comprises providing a service managing a plurality of tasks, including a first task and a second task different to the first task, the first task is associated with the first identifier and the second task is associated with a second identifier that identifies to the document management service one or more different objects maintained by the document management service to the at least one object identified by the first identifier, the first incoming client communication is associated with the first task and not the second task and the first outgoing server communication does not include the second identifier in order to track and manage the code review process.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saff et al. (US 2015/0199185) in view of Kapoor (US 2013/0290334) and in further view of Finley et al. (US 2011/0125829).

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Saff et al. and Kapoor further disclose:
wherein the first outgoing server communication and the first incoming server communication are communications between applications respectively provided on the first server system and the second server system, wherein the application of the first server system communicates the content of the at least one object to one or more applications providing the one or more software services. (Saff et al., cloud-based collaborative software development service retrieves the program code from the repository requested (first outgoing/incoming server communication communication), Paragraph 29, lines 1-11)
Saff et al. and Kapoor do not disclose:
proxy applications
However, Finley et al. disclose:
proxy applications (using proxy servers to fulfill requests for content, Paragraph 60) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Finley et al. into the teaching of Saff et al. and Kapoor to include proxy applications in order to improve performance and to filter requests. (Finley et al., Paragraph 60, lines 6-8)

With respect to Claim 6, all the limitations of Claim 5 have been addressed above; and Saff et al. further disclose:
wherein the first incoming client communication, second incoming client communication and first outgoing client communication are not communicated between the proxy applications. (Saff et al. does not disclose the use of any proxy application for any communication of data)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saff et al. (US 2015/0199185) in view of Kapoor (US 2013/0290334) and in further view of Arguelles et al. (US 10,180,836).

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Saff et al. and Kapoor further disclose:
wherein the document management service maintains a software code repository and the content of the at least one object is software code (Saff et al., see Figure 3; program code file repository that contains program code file (at least one object is software code)) and wherein the varied content comprises an addition, the addition comprising metadata indicating an action to be performed by the document management service in relation to the software code. (Saff et al., when the user edits and saves program code file (varied content comprises an addition), the updated program code file is stored in program code file repository (metadata indicating an action (update/store) to be performed), Paragraph 29)
Saff et al. and Kapoor do not disclose:
the addition comprising at least one of a comment to the software code
However, Arguelles et al. disclose:
the addition comprising at least one of a comment to the software code (reviewers can add text comments that include their feedback on the proposed changes to particular lines in the source code, Column 2, lines 50-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Arguelles et al. into the teaching of Saff et al. and Kapoor to include the addition comprising at least one of a comment to the software code in order to allow a source code developer to review the reviewing software developer’s comments to make any necessary modifications to the source code. (Arguelles et al., Column 2, lines 57-67)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saff et al. (US 2015/0199185) in view of Kapoor (US 2013/0290334) and in further view of Trufasiu et al. (US 2021/0058447).

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Saff et al. and Kapoor do not disclose:
further including determining, by at least one of the first server system or the second server system, that the content to be provided in the first incoming server communication is less than a threshold amount of content, wherein communication of the first incoming server communication is dependent on the determination.
However, Trufasiu et al. disclose:
further including determining, by at least one of the first server system or the second server system, that the content to be provided in the first incoming server communication is less than a threshold amount of content, wherein communication of the first incoming server communication is dependent on the determination. (if the size of the file is below a threshold (less than a threshold amount of content), the file may be transferred, Paragraph 22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Trufasiu et al. into the teaching of Saff et al. and Kapoor to include determining, by at least one of the first server system or the second server system, that the content to be provided in the first incoming server communication is less than a threshold amount of content, wherein communication of the first incoming server communication is dependent on the determination in order to confine transfers to only certain file sizes which can speed up the transfer of those files. (Trufasiu et al., Paragraph 22, lines 12-14)

Claims 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saff et al. (US 2015/0199185) in view of Kapoor (US 2013/0290334) and in further view of Pezaris et al. (US 10,782,937).

With respect to Claim 13, all the limitations of Claim 11 have been addressed above; and Saff et al. and Kapoor do not disclose:
further comprising displaying the first screen display responsive to selection of a selectable icon in a second screen display, the second screen display concurrently displaying, with the selectable icon, information maintained by the server system for the software service stored associated with one or more identifiers of the document part.
However, Pezaris et al. disclose:
further comprising displaying the first screen display responsive to selection of a selectable icon in a second screen display, the second screen display concurrently displaying, with the selectable icon, information maintained by the server system for the software service stored associated with one or more identifiers of the document part. (displaying an activity notification (second screen display) which can include a direct link (selectable icon) to explore the changes, modification or updates associated with the notification for particular code being developed (identifier), Columns 1 and 2, lines 65-67 and 1-3 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pezaris et al. into the teaching of Saff et al. and Kapoor to include displaying the first screen display responsive to selection of a selectable icon in a second screen display, the second screen display concurrently displaying, with the selectable icon, information maintained by the server system for the software service stored associated with one or more identifiers of the document part in order to allow a review/developer to quickly explore the changes, modification or updates associated with a specific set of code. (Pezaris et al., Column 2, lines 1-3 respectively)

With respect to Claim 14, all the limitations of Claim 13 have been addressed above; and Saff et al. further disclose:
wherein the document part received by the first server system from the second server system is received responsive to a request sent by the first server system to the second server system, the request including the one or more identifiers. (cloud-based collaborative software development service (first server system) retrieves the program code from the repository (second server system) requested from the user and displays it to the user, Paragraph 29, lines 1-11; request must include an identifier for the system to retrieve the correct source code)

With respect to Claim 15, all the limitations of Claim 13 have been addressed above; and Saff et al. further disclose:
wherein the document part comprises software code (program code file repository stores and maintains program code generated by a user and other types of data, Paragraph 26, lines 1-5) and the one or more identifiers comprise a first identifier of an object containing the software code. (there must be some sort of identifier (first identifier) used to track/maintain the program code so the correct code gets stored/retrieved)

With respect to Claim 17, all the limitations of Claim 16 have been addressed above; and Saff et al. and Kapoor do not disclose:
wherein the code object is a Git object.
However, Pezaris et al. disclose:
wherein the code object is a Git object. (the selected code (e.g. GIT), Column 5, lines 62-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pezaris et al. into the teaching of Saff et al. and Kapoor to include wherein the code object is a Git object for reasons of design choice of developer or to take advantage of the benefits of GIT such as improved security, performance and flexibility.

With respect to Claim 19, all the limitations of Claim 16 have been addressed above; and Saff et al. and Kapoor do not disclose:
wherein the cloud-based software service comprises:
associating task information with the at least one identifier; and
sending the first communication responsive to a communication of predetermined
user input by the client system while causing the client system to display the task information to the user. 
However, Pezaris et al. disclose:
wherein the cloud-based software service comprises:
associating task information with the at least one identifier; (associating an activity notification (task information) with a particular set of code (identifier, Columns 1 and 2, lines 65-67 and 1-3 respectively)
and sending the first communication responsive to a communication of predetermined user input by the client system while causing the client system to display the task information to the user. (displaying an activity notification which can include a direct link to explore the changes, modification or updates associated with the notification for particular code being developed (task information), Columns 1 and 2, lines 65-67 and 1-3 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pezaris et al. into the teaching of Saff et al. and Kapoor to include associating task information with the at least one identifier; and sending the first communication responsive to a communication of predetermined user input by the client system while causing the client system to display the task information to the user in order to allow a review/developer to quickly explore the changes, modification or updates associated with a specific set of code. (Pezaris et al., Column 2, lines 1-3 respectively)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saff et al. (US 2015/0199185) in view of Kapoor (US 2013/0290334) and in further view of Hu (US 7,752,139).

With respect to Claim 18, all the limitations of Claim 16 have been addressed above; and Saff et al. and Kapoor further disclose:
wherein the first server system includes a component for [managing] of the user accounts, including an account of the first user and for controlling the permission of the first user to cause the first to third communications. (Saff et al., a user may be required to log into a respective user account to utilize the services, Paragraph 19)
Saff et al. and Kapoor do not disclose:
[managing] includes creation and maintenance of the user accounts 
However, Hu discloses
[managing] includes creation and maintenance of the user accounts (creating/maintaining a user account on a server, Column 6, lines 7-9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hu into the teaching of Saff et al. and Kapoor to include creation and maintenance of the user accounts in order to prevent any unauthorized use or access to program code.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
November 7, 2022/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191